Name: Decision No 2/96 of the EC-Andorra Joint Committee of July 1996 laying down arrangements for the implementation of Annex II to the Agreement in the form of an Exchange of Letters between the European Economic Community and the Principality of Andorra
 Type: Decision
 Subject Matter: trade;  Europe;  European construction;  tariff policy;  information and information processing;  leather and textile industries
 Date Published: 1996-07-24

 Avis juridique important|21996D0724(04)Decision No 2/96 of the EC-Andorra Joint Committee of July 1996 laying down arrangements for the implementation of Annex II to the Agreement in the form of an Exchange of Letters between the European Economic Community and the Principality of Andorra Official Journal L 184 , 24/07/1996 P. 0041 - 0042DECISION No 2/96 OF THE EC-ANDORRA JOINT COMMITTEE of July 1996 laying down arrangements for the implementation of Annex II to the Agreement in the form of an Exchange of Letters between the European Economic Community and the Principality of Andorra (96/448/EC)THE EC-ANDORRA JOINT COMMITTEE,Having regard to the Agreement in the form of an Exchange of Letters between the European Economic Community and the Principality of Andorra (1), signed in Luxembourg on 28 June 1990, and in particular Article 7 thereof,Whereas the Principality of Andorra has, under the Agreement, adopted the provisions on import formalities applied by the Community to third countries;Whereas, under Annex II to the Agreement, the Joint Committee may, at the request of the Principality of Andorra, decide to derogate from the commercial policy provisions adopted by the said principality under the Agreement;Whereas the Principality of Andorra has asked for a derogation from commercial policy rules in respect of textile products and certain products originating in China;Whereas, in view of the limited volume of imports of the products in question in the Principality of Andorra, such a derogation may be allowed;Whereas measures are nevertheless needed to forestall any deflection of trade;Whereas the Principality of Andorra should to that end introduce a prior surveillance system and export to the Community of products subject to surveillance should be authorized only by virtue of derogations decided upon, on a case-by-case basis, by the Joint Committee;Whereas the Principality of Andorra should provide the Community with regular reports on the import documents issued and the imports that have taken place,HAS DECIDED AS FOLLOWS:Article 1 1. The release for free circulation, in the Principality of Andorra, of textile products of Chapters 50 to 63 of the combined nomenclature and the products originating in the People's Republic of China listed in Annex II to Council Regulation (EC) No 519/94 of 7 March 1994 on common rules for imports from certain third countries (2) shall be subject to prior surveillance.2. The release for free circulation of the products under prior surveillance shall be subject to presentation of an import document. This document shall be endorsed by the competent authority in Andorra, free of charge, for all the quantities requested, within no more than five working days of the receipt by that authority of a declaration made by an importer established in the Principality of Andorra.3. The import document and the importer's declaration shall be drawn up on a form complying mutatis mutandis, with the model in Annex I to Council Regulation (EC) No 3285/94 of 22 December 1994 on the common rules for imports (3).Article 2 The Principality of Andorra shall notify the Commission of the European Communities within the first 10 days of every month of:(a) the quantities and amounts, calculated on the basis of the cif prices, for which import documents have been issued or endorsed in the previous month;(b) the imports that have taken place in the course of the month before that referred to in (a).Information concerning products of Chapters 50 to 63 of the combined nomenclature shall be broken down by textile category and country of origin according to the descriptions given in Annex IA to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries (4). Information on the other products shall be broken down by product and country of origin.Article 3 Under Article 10 of the Agreement, the definitive export to the Community of the products referred to in Article 1 of this Decision shall be authorized only virtue of derogations decided upon, on a case-by-case basis, by the Joint Committee in accordance with the procedure provided for in Article 17 (7) of the Agreement.Article 4 This Decision shall enter into force on 1 July 1996.It shall apply until 1 July 1998. Before that date, the Joint Committee shall decide, in the light of the results of the implementation of this Decision, whether it should be extended or amended.Done at Andorra la Vella, 1 July 1996.For the EC-Andorra Joint CommitteeThe ChairmanAlbert PINTAT(1) OJ No L 374, 31. 12. 1990, p. 13.(2) OJ No L 67, 10. 3. 1994, p. 89. Regulation as last amended by Regulation (EC) No 752/96 (OJ No L 103, 26. 4. 1996, p. 1).(3) OJ No L 349, 31. 12. 1994, p. 53. Regulation as last amended by Commission Regulation (EC) No 139/96 (OJ No L 21, 27. 1. 1996, p 1).(4) OJ No L 275, 8. 11. 1993, p. 1. Regulation as last amended by Commission Regulation (EC) No 1616/95 (OJ No L 154, 5. 7. 1995, p. 3).